           Case 7:20-cv-07973-CS Document 6 Filed 12/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINA LEWIS,

                                   Plaintiff,
                                                                      20-CV-7973 (CS)
                       -against-
                                                                  ORDER OF SERVICE
 CITY OF NEWBURGH; JOSEPH DONAT,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging violations of her rights. By order

dated October 8, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summonses

are issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
            Case 7:20-cv-07973-CS Document 6 Filed 12/22/20 Page 2 of 3




378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiff to effect service on Defendants City of Newburgh and Joseph Donat

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for City of Newburgh and Joseph Donat, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

Dated:     December 22, 2020
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                   2
Case 7:20-cv-07973-CS Document 6 Filed 12/22/20 Page 3 of 3




          DEFENDANTS AND SERVICE ADDRESSES


  City of Newburgh
  83 Broadway
  Newburgh, NY 12550

  Joseph Donat, City Manager
  83 Broadway
  Newburgh, NY 12550
